TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED OCTOBER 17, 2018



                                    NO. 03-17-00457-CV


                                Theodore Stillwell, Appellant

                                               v.

                                 Dawn D. Stillwell, Appellee




          APPEAL FROM THE 274TH DISTRICT COURT OF HAYS COUNTY
           BEFORE CHIEF JUSTICE ROSE, JUSTICES FIELD AND TOTH
                   AFFIRMED -- OPINION BY JUSTICE FIELD




This is an appeal from the final decree of divorce signed by the trial court on May 4, 2017.

Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the decree. Therefore, the Court affirms the trial court’s final decree of

divorce. Appellant shall pay all costs relating to this appeal, both in this Court and the court

below.